Case 3:20-cr-00070-JAJ-SBJ Document 2 Filed 07/07/20 Page 1 of 2 a
RECEIVED

IN THE UNITED STATES DISTRICT COURT JUL 0,7 2020

FOR THE SOUTHERN DISTRICT OF IOWA — GLERK U.S. DISTRICT COURT
SOUTHERN DISTRICT OF {OWA

UNITED STATES OF AMERICA, ) Criminal No. 3:20-CR-70
)
v. ) INDICTMENT
)
ISAIAH MICHAEL MCALLISTER, ) T. 18 U.S.C. § 922(¢)(1)
) T. 18 U.S.C. § 924(a)(2)
Defendant. ) T. 18 U.S.C. § 924(d)
) T. 28 U.S.C. § 2461(¢)
THE GRAND JURY CHARGES:
COUNT 1

(Felon in Possession of a Firearm)

On or about March 30, 2020, in the Southern District of Iowa, the defendant,
ISAIAH MICHAEL MCALLISTER, in and affecting commerce, knowingly possessed
a firearm, namely: a loaded Iberia Firearms, Highpoint JCP, .40 caliber handgun,
with serial number 7220300. At the time of the offense, the defendant knew he had
been convicted of a crime punishable by imprisonment for a term exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

THE GRAND JURY FINDS:

NOTICE OF FORFEITURE

Upon conviction for the offense alleged in Count 1 of this Indictment, the
defendant, ISAIAH MICHAEL MCALLISTER, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States
Code, Section 2461(0), all firearms, magazines, and ammunition involved in the

commission of said offense, including, but not limited to, the firearm identified in

]

 
Case 3:20-cr-00070-JAJ-SBJ Document 2 Filed 07/07/20 Page 2 of 2

Count 1 of this Indictment.
This is pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c).

A TRUE BILL.

 

TgeRERSON =
Marc Krickbaum
United States Attorney

By: | | f uf Af

ndrea L. Glasgow
Assistant United States Attorney

 

 
